IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                   December 15, 2015 Session

                                          IN RE RILEY C.

                  Appeal from the Juvenile Court for Rutherford County
                     No. TC2208T     Donna Scott Davenport, Judge


                 No. M2015-00541-COA-R3-PT – Filed February 12, 2016


This appeal arises from the termination of Father‟s parental rights. The minor child was
removed from his parents, placed in state custody, and adjudicated dependent and
neglected after the Tennessee Department of Children‟s Services (“DCS”) received a
referral alleging that Father and the child‟s mother were using and possibly
manufacturing methamphetamines in the home. Thereafter, DCS developed permanency
plans with the goal of reuniting the family. The mother died shortly thereafter of a drug
overdose. DCS subsequently filed a petition to terminate Father‟s parental rights alleging
that Father failed to comply with most of the permanency plan‟s requirements, that he
failed numerous drug screens, failed to provide a suitable home. It also alleged that the
abandoned the child by only visiting the child three times and merely providing token
support for the child after she was taken into state custody. The trial court terminated
Father‟s parental rights finding that DCS has proven the grounds of substantial
noncompliance with a permanency plan and abandonment, and that termination of his
parental rights was in the child‟s best interests. Father appeals. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

FRANK G. CLEMENT, JR., P.J., M.S., delivered the opinion of the Court, in which ANDY
D. BENNETT and RICHARD H. DINKINS, JJ., joined.

Brandon M. Booten, Murfreesboro, Tennessee, for the appellant, Michael C.1

Herbert H. Slatery, III, Attorney General and Reporter; Eugenia Izmaylova, Assistant
Attorney General, Nashville, Tennessee, for the appellee, Tennessee Department of
Children‟s Services.


        1
           This court has a policy of protecting the identity of children in parental termination cases by
initializing the last names of the parties.
                                               OPINION

        On March 15, 2013, the Tennessee Department of Children‟s Services (“DCS”)
received a referral alleging that Michael C. (“Father”) and Wendy C. (“Mother”)2, the
parents of the minor child at issue, were using and possibly manufacturing
methamphetamine in their home. An employee from Child Protective Services
investigated this allegation accompanied by meth task force police officers. Although
Father refused to allow a search of the home, both parents agreed to a drug screen and
tested positive for methamphetamines, amphetamines, opiates, and marijuana. The
parents subsequently admitted that they used methamphetamine for several months and
that their then roommate may have manufactured the drug in their garage.

       The child was placed with her paternal grandparents pursuant to an Immediate
Protection Agreement between the parents and DCS. Shortly thereafter, the parents
removed the child from the grandparent‟s home in violation of the agreement. Upon
learning of this violation, DCS placed the child in foster care on March 21, 2013, where
the child remains. The child was adjudicated dependent and neglected on May 8, 2013.

        On April 10, 2013, DCS developed a permanency plan with the goal of reuniting
the family.3 This plan required Father to cooperate with DCS, have no illegal substances
in the home, provide proof of legal income, provide proof of stable housing, complete a
budget, not incur any new criminal charges, participate in psychological assessment,
attend counseling for drug and alcohol abuse, submit to random drug screens and hair
follicle tests, and provide medications for a pill count at all drug screens. Father was also
required to demonstrate appropriate parenting skills during his visits with the child, not
say anything negative to the child about anyone involved with her, and not make false
promises or question the child about the case.

        In an effort to assist Father in complying with the permanency plans, DCS
arranged and paid for psychological assessments, provided supervised visitation,
facilitated random drug screens and pill counts, and provided Father with community
resources for how he could receive low cost counseling. DCS also attempted to assist
Father in filling out requested budgeting forms and to obtain verification of income and
stable housing. Despite these efforts, Father failed to satisfy several of the permanency
plan requirements.




       2
           Because Mother died in January 2014, we shall not address her duties under the parenting plans.
       3
         Revised permanency plans were created in August and October of 2013 with similar
requirements to the April 10 plan. The later permanency plans added the goal of adoption.


                                                   -2-
       Between March and June 2013, Father had fourteen positive drug screens.4 Father
also had several subsequent criminal convictions, including a conviction for aggravated
assault against Mother.5 Further, Father had multiple addresses during this time and was
unable to provide DCS with proof of stable housing while the child was in state custody;
as a result, DCS was unable to perform a home visit for Father. Father was unable to
provide DCS with proof of legal income or a budget. Father did successfully participate
in a psychological evaluation; however, he failed to follow the recommendations of the
psychologist such as attending Alcoholics Anonymous or Narcotics Anonymous
meetings or anger management classes.

       Beginning April 1, 2013, Father was ordered to pay $25 per month for child
support; however, Father made only three payments for a total of $100. Additionally,
from March to June 2013, Father visited his child only three times.6 Thereafter, in July
2013, the juvenile court suspended Father‟s visitation with the child due to his positive
drug screens, which the court found posed a threat to the child, his inability to cooperate
with DCS, and threats made to DCS caseworkers.7 However, because Father failed to
attend this hearing, the juvenile court expressly stated from the bench that the no-contact
order could be lifted upon Father presenting himself in court at a subsequent hearing;
however, Father made no attempts to do so until after Mother passed away from an
apparent drug overdose in January 2014.

       After Mother passed away, Father filed a motion to restore visitation with the child
and this motion was granted following a hearing in April 2014. The court ordered that
Father was permitted to resume contact with the child at the discretion of the child‟s
therapist. The therapist recommended that Father begin communication with the child
through letters, and Father sent the child three letters. The DCS caseworker scheduled
several Child and Family Team Meetings with Father, with the purpose of discussing in-


        4
          These positive drug screens include occasions when Father was called to report for testing but
failed to appear. Other positive screens include positive tests for opioids where Father claimed to be on
medication but would not provide the pills for pill counts.
        5
          In August 2013, Father was convicted of aggravated assault against Mother and was sentenced
to three years‟ probation. Several weeks later Father was arrested for, and pled no contest to, violating an
order of protection against Mother. In June 2014, Father was arrested for driving under the influence,
although the charge was subsequently reduced to reckless driving. As a result of the reckless driving
conviction, Father was incarcerated on September 23, 2014, for violating his probation.
        6
          Father was prevented from contacting the child thereafter by court order due to failed drug tests
and threats against DCS workers.
        7
         Father made statements to DCS workers indicating that he had “knowledge of murders and
other meth labs.”


                                                   -3-
person visitation between Father and the child; however, Father failed to attend these
meetings and did not respond to attempts by the caseworker to reschedule.

       On April 8, 2014, DCS petitioned to terminate Father‟s parental rights based on
substantial non-compliance with the permanency plan, abandonment, and persistence of
conditions pursuant to Tenn. Code Ann. § 36-1-113(g)(1)-(3).

        The petition was tried on October 21 and November 18, 2014, and the juvenile
court entered an order on February 20, 2015, terminating Father‟s parental rights. The
juvenile court found that DCS proved grounds for termination based on substantial
noncompliance with the permanency plan due to Father‟s failure to cooperate with DCS,
inability to establish any stable residence, failure to refrain from arrests and convictions,
and failure of several drug tests. The juvenile court also found sufficient grounds for
abandonment based on: (1) Father‟s willful failure to provide financial support for the
child since June 25, 2013, despite being gainfully employed; (2) Father‟s willful failure
to visit the child during the four months preceding the filing of the petition for
termination; and (3) Father‟s failure to provide the child with a suitable home.8 The
juvenile court also found that termination of parental rights was in the best interest of the
child.

       On appeal, Father contends DCS failed to establish any ground for terminating his
parental rights or that termination of his parental rights is in the best interest of his child.

                                        STANDARD OF REVIEW

       Parents have a fundamental right to the care, custody, and control of their children.
Stanley v. Illinois, 405 U.S. 645, 651 (1972); Hawk v. Hawk, 855 S.W.2d 573, 577 (Tenn.
1993). This right is superior to the claims of other persons and the government, yet it is
not absolute; the state may terminate a person‟s parental rights under certain
circumstances. In re Heaven L.F., 311 S.W.3d 435, 438 (Tenn. Ct. App. 2010); Santosky
v. Kramer, 455 U.S. 745, 747-48 (1982).

       To terminate parental rights, a court must determine by clear and convincing
evidence the existence of at least one of the statutory grounds for termination and that
termination is in the best interest of the child. Tenn. Code Ann. § 36-1-113(c); In re
Adoption of Angela E., 402 S.W.3d 636, 639 (Tenn. 2013) (citing In re Valentine, 79
S.W.3d 539, 546 (Tenn. 2002)). When a trial court has made findings of fact, we review
the findings de novo on the record with a presumption of correctness unless the
preponderance of the evidence is otherwise. Tenn. R. App. P. 13(d); In re Adoption of
Angela E., 402 S.W.3d at 639 (citing In re Taylor B.W., 397 S.W.3d 105, 112 (Tenn.

       8
           The court found that DCS failed to prove the ground of persistence of conditions.


                                                   -4-
2013)). We next review the trial court‟s order de novo to determine whether the facts
amount to clear and convincing evidence that one of the statutory grounds for termination
exists and if so whether the termination of parental rights is in the best interests of the
children. Id. Clear and convincing evidence is “evidence in which there is no serious or
substantial doubt about the correctness of the conclusions drawn from the evidence.” Id.
(citing In re Valentine, 79 S.W.3d at 546 (quoting Hodges v. S.C. Toof & Co., 833
S.W.2d 896, 901 n.3 (Tenn.1992)) (internal quotation marks omitted).

                                        ANALYSIS

                             I. GROUNDS FOR TERMINATION

       In this case, the juvenile court found that DCS provided sufficient evidence to
terminate Father‟s parental rights on the following grounds: substantial non-compliance
with a permanency plan; and abandonment by failure to support, failure to visit, and
failure to provide a suitable home. Father challenges the trial court‟s conclusions with
respect to each ground.

               A. Substantial Non-Compliance with the Permanency Plan

        Tennessee law requires the development of a plan of care for each foster child and
further requires that the plan include parental responsibilities that are reasonably related
to the plan‟s goal. In re Jamel H., No. E2014-02539-COA-R3-PT, 2015 WL 4197220, at
*7 (Tenn. Ct. App. July 31, 2015). A court may terminate parental rights when a parent is
in “substantial noncompliance . . . with the statement of responsibilities in a permanency
plan.” Tenn. Code Ann. § 36-1-113(g)(2). Under this ground, DCS must first demonstrate
that the requirements of a permanency plan are “reasonable and related to remedying the
conditions which necessitate foster care placement.” In re Valentine, 79 S.W.3d at 547
(citing Tenn. Code Ann. § 37-2-403(a)(2)(C)); see also In re M.J.B., 140 S.W.3d 643,
656 (Tenn. Ct. App. 2004). “Conditions necessitating foster care placement may include
conditions related both to the child‟s removal and to family reunification.” In re
Valentine, 79 S.W.3d at 547. DCS must then demonstrate that “the parent‟s
noncompliance is substantial in light of the degree of noncompliance and the importance
of the particular requirement that has not been met.” In re M.J.B., 140 S.W.3d at 656
(citing In re Valentine, 79 S.W.3d at 548-49). Trivial, minor, or technical deviations from
a permanency plan‟s requirements will not be deemed to amount to substantial
noncompliance. Id.

      In this case, several permanency plans were developed while the child was in
custody, but the requirements of these plans remained the same. The plans required
Father to have no illegal substances in the home; not use his home to store or
manufacture methamphetamines; provide proof of a legal income; complete a budget;
provide proof of stable housing; not incur any new criminal charges; participate in a

                                           -5-
psychological assessment with alcohol, drug, and anger management components;
provide medications for pill counts during all drug screens; and submit to random drug
screens.

       Here, the child‟s removal from Father‟s custody was necessitated by the unsafe
living conditions and illicit drugs to which the child was exposed. The requirements
placed on Father in the various permanency plans were directed toward remedying these
conditions and had the ultimate purpose of returning the child to a safe and nurturing
environment. We conclude that these requirements were reasonable and appropriate.
Thus, we will now consider whether Father was in substantial noncompliance with these
requirements.

       One of the critical goals of the permanency plans was for Father to resolve his
drug abuse. However, during the time the child was in state custody, Father had fourteen
positive drug screens, failed to submit to several random drug screenings, and did not
provide medications for pill counts during all drug screens. Further, Father did not attend
Alcoholics Anonymous or Narcotics Anonymous meetings as recommended by his
psychological assessment and failed to participate in a psychological assessment with an
alcohol, drug, and anger management component.

      Additionally, Father failed to complete many of the other requirements designed to
guarantee a safe living environment for the child. Father failed to provide DCS with
proof of legal income, did not complete a budget, and did not provide proof of stable
housing. Father also incurred new criminal charges and has been incarcerated for
extended periods throughout this case.

       Moreover, rather than working on completing his permanency plan, the record
shows that Father voluntarily removed himself from the case in June 2013 and did not
make any attempt to complete the permanency plan or visit his child until after his wife
died in January 2014. Even after Father expressed his desire to continue his efforts to
complete the requirements of the permanency plan, his participation in Child and Family
Team Meetings was inconsistent and sporadic.

       Based on the foregoing and other evidence in the record, we affirm the juvenile
court‟s conclusion that DCS proved the ground of substantial noncompliance with the
permanency plan under Tenn. Code Ann. § 36-1-113(g)(2) by clear and convincing
evidence.

        Although a court may terminate parental rights if only one statutory ground is
proven and it is determined that termination of the parent‟s rights is in the best interest of
the child, Tenn. Code Ann. § 36-1-113(c), we are to consider each ground found by the
trial court. See In re Carrington H., No. M2014-00453-SC-R11-PT, 2016 WL 363993, __


                                            -6-
S.W.3d __ (Tenn. Jan. 29, 2016). Accordingly, we will examine the other grounds found
by the juvenile court.

                              B. Abandonment by Failure to Support

      Tenn. Code Ann. § 36-1-113(g) provides that a parent‟s rights may be terminated
when he abandons his child. For the purposes of terminating parental rights,
“abandonment” may be established by showing that:

        For a period of four (4) consecutive months immediately preceding the
        filing of a proceeding or pleading to terminate the parental rights of the
        parent(s) or guardian(s) of the child who is the subject of the petition for
        termination of parental rights or adoption, that the parent(s) or guardian(s)
        either have willfully failed to visit or have willfully failed to support or
        make reasonable payments toward the support of the child[.]

Tenn. Code Ann. § 36-1-102(1)(A)(i); In re D.L.B., 118 S.W.3d 360, 365 (Tenn. 2003).

        To find that a parent has abandoned his children by failing to support them
financially, it must be established that the failure to support was “willful.” In re R.L.F.,
278 S.W.3d 305, 320 (Tenn. Ct. App. 2008). Failure to pay support is “willful” if the
parent is “aware of his or her duty to support, has the capacity to provide the support,
makes no attempt to provide support, and has no justifiable excuse for not providing the
support.” In re J.J.C., 148 S.W.3d 919, 926 (Tenn. Ct. App. 2004) (quoting In re
Adoption of Muir, No. M2002-02963-COA-R3-CV, 2003 WL 22794524, at *5 (Tenn. Ct.
App. Nov. 25, 2003)). A parent cannot be said to have abandoned a child when his failure
to support is due to circumstances outside of his control. Id. A parent may not attempt to
rectify abandonment by resuming payments of support subsequent to the filing of any
petition seeking to terminate parental rights or seeking to adopt a child. Id. (citing Tenn.
Code Ann. § 36-1-102(1)(F)).

       In this case, the petition to terminate Father‟s parental rights was filed on April 8,
2014. Thus, the relevant statutory period is December 7, 2013, through April 7, 2014.
The record does not indicate that Father was incarcerated, hospitalized, or incapacitated
in any way during this period.9

        9
          If a parent is incarcerated when a termination action is commenced or if a parent is incarcerated
during the four month period preceding such commencement, the court, in considering abandonment,
must look to the parent‟s visitation and support during the four month period preceding incarceration
rather than to the four month period preceding the petition. Tenn. Code Ann. § 36-1-102(1)(A)(iv); In re
W.B., IV, Nos. M2004-00999-COA-R3-PT, M2004-01572-COA-R3-PT, 2005 WL 1021617, at *9 (Tenn.
Ct. App. April 29. 2005). In this case, Father had several criminal convictions; however, he was only
incarcerated twice. Father testified that his first incarceration began August 17, 2013, as a result of his
                                                                                           (continued…)
                                                   -7-
       It is undisputed that Father did not pay any child support or provide his child with
any other necessities during the relevant four-month period. The record indicates that
since the child has been in state custody, Father has made only three support payments
totaling one hundred dollars, and these payments took place in May, June, and July of
2013, before the statutory period began. Father contends, however, that his failure to pay
support was not willful because DCS has not met its burden of showing that Father had
the means to provide the child with support.

       At trial, Father testified regarding his income and expenses during this period.
Father testified that for twenty-four years he and the child‟s mother ran their own
business, but stopped operations in August 2013. He stated that the child‟s mother kept
the books. Father was unable to state exactly how much income was generated from this
business and did not know what his tax return was for 2012 or 2013. Father testified that
from August 2013 to February 2014 he was unemployed; however, between February
and May 2014, he testified to having had several full time jobs paying around $10 per
hour.10 Father also testified that during this time he was living in an office owned by his
parents, paid no rent, and had very few expenses.

       Based on this testimony, the trial court correctly concluded that Father had the
means to provide support for his child through continuing his successful long term
business or seeking alternative employment. See In re Caira D., No. M2014-01229-
COA-R3-PT, 2014 WL 6680696, at *6 (Tenn. Ct. App. Nov. 25, 2014); In re
Christopher J. B., Jr., No E2014-00489-COA-R3-PT, 2014 WL 504442, at *7 (Tenn. Ct.
App. Oct. 9, 2014) (finding that able-bodied parents who were employed, or capable of
employment, even if not working continuously, were acting willfully in failing to pay
child support.)

       Based on the foregoing and other evidence in the record, we affirm the juvenile
court‟s conclusion that Father abandoned the child pursuant to Tenn. Code Ann. § 36-1-
102(1)(A)(i) by willfully failing to provide support within the four month statutory
period.


arrest for aggravated assault, and lasted only a week. His second incarceration began on September 23,
2014, as a result of a violation of his probation. Thus, because Father was not incarcerated on April 8,
2014, the date in which the petition to terminate his parental rights was filed, or during the preceding four
months, the relevant statutory period is the four month period preceding the petition.
        10
           In February and March of 2014, Father obtained work through two temporary employment
agencies and made $10 an hour working forty hour weeks. In March, Father began working for a car
dealership and testified that he made around $20 an hour. In May he began working for a landscaping
company. These jobs were short in nature, lasting around two weeks each, until Father‟s employers were
informed that he was a convicted felon or some other disagreement led to Father‟s departure.


                                                    -8-
                               C. Abandonment by Failure to Visit

       In addition to abandonment by failure to support, the juvenile court found that
Father abandoned the child due to his failure to visit. As previously stated, Tenn. Code
Ann. § 36-1-102(1)(A)(i) provides that, for the purposes of terminating the parental rights
of a parent, “abandonment” can be found when the parent has willfully failed to visit the
child for a period of four consecutive months immediately preceding the filing of a
preceding or pleading to terminate the parental rights of the parent. The statute defines
“willfully failed to visit” as “the willful failure, for a period of four (4) consecutive
months, to visit or engage in more than token visitation.” Tenn. Code Ann. § 36-1-
102(1)(E). “Token visitation” means “visitation, under the circumstances of the
individual case, constitut[ing] nothing more than perfunctory visitation or visitation of
such an infrequent nature or of such short duration as to merely establish minimal or
insubstantial contact with the child.” Tenn. Code Ann. § 36-1-102(1)(C).

       In this case, Father does not dispute that he failed to visit the child during the
relevant statutory four month period.11 Instead, he argues that his actions were not willful
because his contact with the child had been suspended by court order.

       Here, Father was ordered to have no contact with the child or DCS employees
beginning in July 2013 due to justifiable safety concerns; however, the court expressly
stated that the no-contact order could be lifted upon Father presenting himself in court.
Despite this invitation, Father made no attempts to restore visitation until after the child‟s
mother died in January 2014. In fact, Father failed to appear at the next scheduled
hearing, which was held on August 20, 2013, for which Father had notice. Moreover, it is
significant to note that Father had appointed counsel at all material times and yet more
than seven months expired before Father made any effort to restore visitation, despite the
court‟s overture to consider restoring visitation if Father would appear in court.

       As we have stated in other cases, in the context of statutes governing the
termination of parental rights, “willfulness” does not require the same degree of
culpability as is required by the penal code and does not require malevolence or ill will.
In re Audrey S., 182 S.W.3d 838, 863 (Tenn. Ct. App. 2005). “Willful conduct consists of
acts or failures to act that are intentional or voluntary rather than accidental or
inadvertent.” Id. (emphasis added).

       Here, Father failed to take any affirmative steps to regain contact with his child
during the relevant statutory period. Therefore, we conclude that Father‟s conduct was
willful. Compare In re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009) (concluding that the

        11
         As discussed previously, the petition to terminate Father‟s parental rights was filed on April 8,
2014. Thus, the relevant period is from December 7, 2013, to April 7, 2014.


                                                  -9-
parent‟s failure to visit was willful when he did not take further court action to request
custody or visitation and had no good reason for his failure to do so); with In re Adoption
of A.M.H., 215 S.W.3d 793, 811 (Tenn. 2007) (holding that parents‟ failure to visit was
not willful when they “actively pursued legal proceedings to regain custody” of their
child). Accordingly, the trial court properly determined that Father abandoned his child
by failing to visit.

                 D. Abandonment by Failure to Provide a Suitable Home

       Additionally, the juvenile court found that Father abandoned his child due to his
failure to provide a suitable home. Tenn. Code Ann. § 36-1-102(1)(A)(ii) provides that
abandonment may also exist when:

      The child has been removed from the home of the parent(s) or guardian(s)
      as the result of a petition filed in the juvenile court in which the child was
      found to be a dependent and neglected child . . . and for a period of four (4)
      months following the removal, the department or agency has made
      reasonable efforts to assist the parent(s) or guardian(s) to establish a
      suitable home for the child, but that the parent(s) or guardian(s) have made
      no reasonable efforts to provide a suitable home and have demonstrated a
      lack of concern for the child to such a degree that it appears unlikely that
      they will be able to provide a suitable home for the child at an early date.
      The efforts of the department or agency to assist a parent or guardian in
      establishing a suitable home for the child may be found to be reasonable if
      such efforts exceed the efforts of the parent or guardian toward the same
      goal, when the parent or guardian is aware that the child is in the custody of
      the department.

Tenn. Code Ann. § 36-1-102 (1)(A)(ii). “Termination for failure to provide a suitable
home requires a finding, supported by clear and convincing evidence, that a parent failed
to provide a suitable home for his or her child even after DCS assisted that parent in his
or her attempt to establish a suitable home.” In re Jamel H., 2015 WL 4197220, at *6.

       In this case, the child was placed in DCS custody on March 21, 2013. Thus, the
relevant statutory period of four months following removal spans from March 21, 2013,
to July 21, 2013.

       A “suitable home requires more than a proper physical living location.” In re
Hannah H., No. E2013-01211-COA-R3-PT, 2014 WL 2587397, at *9 (Tenn. Ct. App.
June 10, 2014) (quoting State v. C.W., No. E2007-00561-COA-R3-PT, 2007 WL
4207941, at *3 (Tenn. Ct. App. Nov. 29, 2007)). “It requires that the home be free from
drugs and domestic violence.” Id. In this case, Father lost his home in June of 2013.
Thereafter, he was unable to provide DCS with proof of stable housing and at times lived

                                          - 10 -
in an office building owned by his parents. However, even prior to this period Father‟s
living situation was unsuitable due to his habitual drug usage and failed drug screenings.

        The foregoing notwithstanding, Father contends that DCS failed to make
reasonable efforts to assist him in providing a suitable home or fulfilling his obligations
under the parenting plan. We find this contention disingenuous because Father threatened
DCS caseworkers to such an extent that the trial court ordered Father to have no direct
contact with them; his only contact had to be through his attorney. Moreover, prior to the
no contact order, the record clearly reveals that Father failed to follow recommendations
or to take advantage of the efforts of DCS workers to assist him in completion his goals
under the plan. Further, he failed to complete anger management courses as
recommended by his psychological evaluation.

       As we have noted many times, “DCS‟s efforts do not need to be „Herculean.‟” Id.
DCS is required to use its “superior insight and training to assist parents with the
problems DCS has identified in the permanency plan, whether the parents ask for
assistance or not.” State, Dep’t of Children’s Servs. v. Estes, 284 S.W.3d 790, 801 (Tenn.
Ct. App. 2008). DCS does not bear the sole responsibility. Parents also must make
reasonable efforts toward achieving the goals established by the permanency plan to
remedy the conditions leading to the removal of the child. Id. The burden is on the state
to prove by clear and convincing efforts that its efforts were reasonable under the
circumstances. Id.

       The record indicates that DCS assisted Father by setting up visitations, setting up
random drug screens, requesting pill counts, setting up psychological assessments,
providing budget forms, and informing Father of other free community resources such as
Narcotics Anonymous meetings and counseling. Further, Father testified that he was
provided a list with houses or halfway houses, and places where he could obtain a “cheap
home.” Based on these facts, we conclude that DCS has met its burden of showing that
reasonable efforts were made to assist Father in obtaining a suitable home.

       Accordingly, we affirm the trial court‟s conclusion that Father has abandoned his
child by failing to provide a suitable home.

                            II. BEST INTERESTS OF THE CHILD

       If one of the statutory grounds for termination is proven by clear and convincing
evidence, a parent‟s rights may be terminated if it is also determined that termination of
the parent‟s rights is in the best interests of the child. In re Heaven L.F., 311 S.W.3d at
440; In re D.L.B., 118 S.W.3d at 367. Here, Father argues that the evidence did not
clearly and convincingly demonstrate that it was in the child‟s best interests to terminate
his parental rights.


                                          - 11 -
       The legislature has identified nine statutory factors for the court to consider in
making a best interests analysis, see Tenn. Code Ann. § 36-1-113(i); however, this list is
not exhaustive, and the court need not find the existence of every factor before it may
conclude that terminating a parent‟s parental rights is in the best interests of a child. In re
M.A.R., 183 S.W.3d 652, 667 (Tenn. Ct. App. 2005). Further, in considering a petition to
terminate parental rights, the court is called to make a determination of the child‟s best
interests from the perspective of the child rather than the parent. In re Heaven L.F., 311
S.W.3d at 441.

       One of the statutory factors to be considered is whether the physical environment
of the parent‟s home is healthy and safe, whether there is criminal activity in the home, or
whether there is such use of alcohol, controlled substance analogues as may render the
parent or guardian consistently unable to care for the child in a safe and stable manner.
See Tenn. Code Ann. § 3-36-113(i)(7). In this case, the trial court found that, since June
2013, Father has had no home to which the child may return, but has been residing in an
office owned by his parents. Moreover, although Father was drug free during the later
portion of this case, he tested positive for illicit substances on several occasions, missed
numerous drug screenings, and was unable to provide adequate pill counts. Therefore, we
conclude that this factor favors termination.

       Another statutory factor is whether the parent has made such an adjustment of
circumstance, conduct, or conditions as to make it safe and in the child‟s best interests to
be in the home of the parent or guardian is a statutory factor the trial court considered.
See Tenn. Code Ann. § 36-1-113(i)(1). The trial court found that Father had “not made
any adjustment of his circumstances, conduct, or conditions as to make it safe and in the
child‟s best interests” to be in Father‟s home. This conclusion is fully supported by the
record. Since the beginning of this case, Father has been charged, convicted, and
incarcerated on several occasions. Additionally, Father lost his home and was unable to
meet the majority of the requirements of his permanency plan.

        Whether the parent has maintained regular visitation or other contact with the
child and whether a meaningful relationship has been established between the parent or
guardian and the child are also factors to be considered. See Tenn. Code Ann. §§ 3-36-
113(i)(3) & (4). Here, Father was permitted visitation with his daughter until from March
to June 2013. During this period, he only visited the child three times. Beginning in July
2013, Father‟s visitation was suspended due to his drug usage and threatening statements
to others, and for the next several months Father took no affirmative steps to restore
visitation with his child, despite an express invitation by the court to do so. Even after
Father was permitted to resume contact with the child via letters, he wrote only three
letters. This lack of contact for an extended period of time has effectively eroded any
meaningful father-daughter relationship. Thus, we conclude that these factors favor
termination.


                                            - 12 -
      Additionally, the effect a change of caretakers and physical environment is likely
to have on the child‟s emotional, psychological, and medical condition is a factor to be
considered. See Tenn. Code Ann. § 36-1-113(i)(5). The trial court found that the child has
developed a strong parent-child relationship with her resource parents who are
responsible adults that care for her needs. We agree with the trial court‟s conclusion that
removing the child from this stable and predictable environment would be detrimental
and harmful to the child.

       Based on these and the juvenile court‟s other findings, we conclude that the
evidence clearly and convincingly supports the juvenile court‟s ruling that termination of
Father‟s parental rights is in the child‟s best interests.

                                    IN CONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs
of appeal assessed against Father.


                                                    ______________________________
                                                    FRANK G. CLEMENT, JR., JUDGE




                                          - 13 -